larry e tucker petitioner v commissioner of internal revenue respondent docket no 3165-06l filed date p filed income_tax returns for and that reported tax due but he did not pay the tax the internal_revenue_service irs assessed the tax and issued to p a notice of the filing of a tax_lien nftl p timely requested a collection_due_process cdp hearing which is to be con- ducted by an officer_or_employee of the irs office of appeals sec_6320 and which is to conclude with a deter- mination by an appeals officer sec_6330 p’s cdp hearing was conducted by a settlement officer in the irs office of appeals and after the cdp hearing a team manager in that office issued to p a notice_of_determination upholding the nftl p filed with the tax_court a timely appeal pursu- ant to sec_6330 after initial proceedings this court ordered a remand to the office of appeals for further consideration a second cdp hearing was conducted by another settlement officer and the team manager issued a supplemental notice_of_determination again upholding the nftl the team manager and both settlement officers had been hired by the commissioner pursuant to sec_7804 and were not appointed by the president or the sec- retary of the treasury p moved for a second remand so that a cdp hearing could be conducted by and a notice of deter- mination issued by an officer appointed by the president or the secretary_of_the_treasury in compliance with the appointments_clause see u s const art ii sec_2 cl held an officer_or_employee or an appeals officer under sec_6320 or sec_6330 is not an inferior officer of the united_states for purposes of the appointments_clause p’s motion to remand will be denied carlton m smith for petitioner matthew d lucey for respondent the following students assisted professor smith tanyika brime anya ferris lisa gordon marisa harris samir ismayilov shay moyal cheryl scher elisa vega scott weese and jer- emy zenilman briefs amicus curiae were filed by a lavar taylor as counsel for the center for the fair ad- ministration of taxes the following students assisted professor taylor joe bosik habbib hanna and kelly regan verdate 0ct date jkt po frm fmt sfmt v files tucker sheila tucker v commissioner contents background discussion i the appointments_clause a the purposes of the appointments_clause b the distinctions in the appointments_clause officers inferior officers and non-officer employees principal officers vs inferior officers officers vs non-officer employees c modes of appointment under the appointments_clause d appointment of revenue personnel in the late 18th century the department of the treasury external revenue collection internal revenue collection e subsequent appointment of internal revenue personnel ii the internal_revenue_service office of appeals a the legal basis for the office of appeals b a brief history of the office of appeals appeals officers in the office of appeals c the pre-cdp role of the appeals officer collection_due_process procedures added to the code in post-cdp hearing procedures the tax_administration context of the cdp officer_or_employee the administrative law context of the cdp officer_or_employee iii the status of the cdp officer_or_employee and appeals officer under the appointments_clause a whether the position is established by law creation by statute creation by regulation b whether the cdp function could constitute an office whether the cdp provisions created a continuing position whether the cdp hearing officer has significant authority conclusion opinion gustafson judge this case is an appeal pursuant to sec_6330 sec_1 by which petitioner larry e tucker seeks this court’s review of a determination by the office of unless otherwise indicated all section references are to the internal_revenue_code code u s c verdate 0ct date jkt po frm fmt sfmt v files tucker sheila united_states tax_court reports appeals of the internal_revenue_service irs to sustain the filing of a notice of lien in order to collect mr tucker’s unpaid income taxes for the years and that determination was made after the office of appeals conducted a collection_due_process cdp hearing pursuant to sec_6330 and a supplemental cdp hearing pursuant to a remand of this court the determination was reflected in an initial notice_of_determination concerning collection action s under sec_6320 and or and in a supple- mental notice_of_determination concerning collection action s under sec_6320 and or we will eventu- ally review the merits of that collection determination currently before us however is mr tucker’s motion for remand that motion presents a question not about mr tucker’s tax_liabilities nor about the collection decisions of the office of appeals in this case but about the constitutional validity of that office’s staffing of cdp proceedings that it conducts pursuant to sec_6330 the settlement officers who conducted mr tucker’s cdp hearings and the team man- ager who signed and issued the notices of determination were all hired by the commissioner of internal revenue pursuant to sec_7804 and were not appointed by the president or the secretary_of_the_treasury mr tucker con- tends however that the appeals officer in sec_6330 is an officer of the united_states who according to the appointments_clause of article ii sec_2 of the u s con- stitution must be appointed either by the president or by one of the heads of departments in this case the sec- retary of the treasury because the settlement officers who handled mr tucker’s cdp proceeding were not so appointed mr tucker contends that he has not yet been given the cdp hearing that congress mandated and he asks us to remand the matter for a valid hearing before a duly appointed officer we will deny mr tucker’s motion to remand we hold that the officer_or_employee in sec_6320 or sec_6330 also referred to as an appeals officer in sec_6330 and is not an officer of the united_states subject_to the in addition to the motion to remand that we address in this opinion there are also pending before us both respondent’s motion for summary_judgment asking the court to sustain the sup- plemental notice_of_determination and mr tucker’s cross-motion for summary_judgment asking that we hold that the supplemental notice reflected an abuse_of_discretion by the office of ap- peals those cross-motions address the merits of the cdp determination and we do not decide them in this opinion verdate 0ct date jkt po frm fmt sfmt v files tucker sheila tucker v commissioner appointments_clause for two reasons first there is no office established by law to which the clause applies and second the cdp hearing officer does not exercise the signifi- cant authority that defines an office according to the rel- evant case law background the facts pertinent to mr tucker’s motion to remand can be stated very succinctly he properly requested a cdp hearing pursuant to sec_6320 and the employees of the office of appeals who conducted his cdp hearings and issued his notices of determination were not appointed by the presi- dent or the secretary_of_the_treasury those facts can be elaborated in somewhat more detail without any dispute on the basis of the pleadings the par- ties’ motion papers and the supporting exhibits attached thereto tax years and mr tucker failed to timely file tax returns for and in date he filed untimely form sec_1040 u s individual_income_tax_return for those years but he failed to pay any of the income_tax_liability shown on those returns the irs assessed the income_tax liabilities that mr tucker had self-reported but not paid almost a year later on date the irs sent to mr tucker a final notice-notice of intent to levy and notice of your right to a hearing pursuant to sec_6330 and sec_6331 advising him of the irs’s intent to levy upon his property mr tucker did not timely request a hearing under sec_6330 with respect to that notice on date the irs sent to mr tucker a notice_of_federal_tax_lien filing and your right to a hearing pursuant to sec_6320 advising him that the irs had filed a notice of tax_lien against him both notices reflected the income_tax liabilities for and cdp hearing in response to the lien notice but not the earlier notice_of_levy mr tucker submitted to the irs on date a form request for a collection_due_process verdate 0ct date jkt po frm fmt sfmt v files tucker sheila united_states tax_court reports hearing the cdp hearing was held as a telephone con- ference on date between an irs settlement officer and mr tucker and his counsel and subsequently numerous letters were exchanged between the settlement officer and mr tucker’s counsel mr tucker’s oic on date mr tucker’s counsel sent to the settle- ment officer a form_656 offer_in_compromise oic that proposed to settle mr tucker’s income_tax liabilities for and for dollar_figure payable in monthly payments of dollar_figure over months in a letter dated date the settlement officer rejected the oic the notice_of_determination and the commencement of this case on date a team manager in the office of appeals issued to mr tucker a notice_of_determination concerning collection action s under sec_6320 and or which determined to uphold the filing of a tax_lien as to mr tucker’s income_tax liabilities for and in response mr tucker timely filed a petition with this court previous tax_court proceedings remand to the office of appeals and supplemental notice_of_determination after filing his petition mr tucker filed a motion for sum- mary judgment on date respondent opposed that motion and filed a motion for remand on date by our order of date we denied mr tucker’s motion for summary_judgment and granted respondent’s motion to remand the case to the irs’s office of appeals for further consideration of mr tucker’s date oic and for issuance of a supplemental notice_of_determination no later than date the office of appeals then assigned a settlement officer ie a different settlement officer from the one who had con- ducted mr tucker’s initial cdp hearing to conduct a supple- mental cdp hearing and to reconsider mr tucker’s date oic the supplemental cdp hearing was held as a telephone conference on date between the settlement verdate 0ct date jkt po frm fmt sfmt v files tucker sheila tucker v commissioner officer and mr tucker’s counsel on date the same team manager who had issued the first notice of deter- mination issued a supplemental notice_of_determination concerning collection action s under sec_6320 and or which determined to reject mr tucker’s date oic and to uphold the filing of a tax_lien as to mr tucker’s income_tax liabilities for and the hiring of the settlement officers and team manager respondent concedes that to date no appeals officer settlement officer or team manager in the office of appeals has been appointed by the president with or without the advice and consent of the senate or by the secretary_of_the_treasury instead the office of appeals personnel who were involved in mr tucker’s case were all hired by the commis- sioner pursuant to sec_7804 mr tucker’s motion to remand in response to the supplemental notice_of_determination on date mr tucker filed an amendment to petition with this court in order to appeal the supplemental notice_of_determination on date respondent filed a motion for summary_judgment asking the court to sustain the supplemental notice_of_determination mr tucker filed a cross-motion for summary_judgment on date and filed a motion for remand on date we reserve the issues raised by the parties’ cross-motions for summary_judgment and we now address mr tucker’s motion for remand discussion to consider the applicability of the appointments_clause to the officer_or_employee under sec_6320 and sec_6330 we first analyze the origin and purposes of the appointments_clause then describe generally the office of appeals and its cdp function and then apply appointments_clause analysis to the role of the cdp officer_or_employee verdate 0ct date jkt po frm fmt sfmt v files tucker sheila united_states tax_court reports i the appointments_clause a the purposes of the appointments_clause the framers of the united_states constitution divided the power of the federal government among three branches- legislative executive and judicial-as a safeguard against tyranny the former british colonies had experienced in the words of the declaration of independence a long train of abuses and usurpations by the british monarch including the abuse that he has erected a multitude of new offices and sent hither swarms of officers to harass our people and eat out their substance the framers guarded against this particular instance of tyranny-ie the power both to erect offices and to send out the officers-in the so-called appoint- ments clause in article ii sec_2 of the constitution which provides for the appointment of officers of the united_states the president shall nominate and by and with the advice and consent of the senate shall appoint ambassadors other public ministers and con- suls judges of the supreme court and all other officers of the united_states whose appointments are not herein otherwise provided for and which shall be established by law but the congress may by law vest the appointment of such inferior officers as they think proper in the presi- dent alone in the courts of law or in the heads of departments the constitution itself provided explicitly for the appoint- ment of very few federal officials and it left to future polit- ical process the creation of the great majority of officers of the united_states in the executive and the judiciary it pro- vided that their offices would be established by the con- gress but appoint ed by persons outside the congress the appointments_clause has four related but distinct purposes first as we have already noted the clause is a safeguard against congress’s taking to itself the power to create and fill governmental offices-a reflection of the sepa- ration-of-powers framework of the u s constitution see 501_us_868 the fed- eralist no james madison no alexander ham- ilton second the appointments_clause protects the power of the executive by preventing the diffusion of the appointment power that is by forbid ding congress to grant the verdate 0ct date jkt po frm fmt sfmt v files tucker sheila tucker v commissioner appointment power to inappropriate members of the execu- tive branch freytag v commissioner supra pincite see also 510_us_163 n souter j concurring if congress with the president’s approval authorizes a lower level executive branch official to appoint a principal officer it again has adopted a more dif- fuse and less accountable mode of appointment than the con- stitution requires when congress establishes an inferior officer in the executive branch it can vest the appointment power for that officer no further from the president than the head of a department whom the president himself has appointed there is so to speak only one degree of separa- tion between any duly appointed officer and the president thus maintaining the locus of executive power in the presi- dent himself third the appointments_clause has a closely related democratic purpose by limiting the appointment power to the president and his own immediate and principal appointees the framers sought to ensure that those who wielded it were accountable to political force and the will of the people freytag v commissioner supra pincite james madison argued in the federalist no that because of the appointments_clause the officers of the union will be the choice though a remote choice of the people them- selves fourth this disposition was also designed to assure a higher quality of appoint- ments the framers anticipated that the president would be less vulner- able to interest-group pressure and personal favoritism than would a collective body the sole and undivided responsibility of one man will naturally beget a livelier sense of duty and a more exact regard to reputa- tion the constitutional convention did not accept a proposal by james madison that ‘superior officers below heads of departments ought in some cases to have the appointment of the lesser offices ’ 501_us_868 quoting records of the federal convention of pincite m farrand ed non-officer employees may be hired by superior officers below heads of departments eg by the commissioner of internal rev- enue but under the appointments_clause as promulgated by the convention and ratified by the states officers of the united_states may not be so hired see also 520_us_651 the appointments_clause was designed to preserve political accountability relative to important government assignments freytag v commissioner u s pincite scalia j concurring the heads of departments possess a reputational stake in the quality of the individuals they appoint and they are directly answerable to the president who is responsible to his constituency for their appoint- ments and has the motive and means to assure faithful actions by his direct lieutenants verdate 0ct date jkt po frm fmt sfmt v files tucker sheila united_states tax_court reports 520_us_651 quoting the federalist no pincite alexander hamilton m beloff ed b the distinctions in the appointments_clause officers inferior officers and non-officer employee sec_1 principal officers vs inferior officers the rules of the appointments_clause apply to all other officers of the united_states emphasis added ie to offi- cers other than those whose appointment is provided else- where in the constitution as a result all persons who can be said to hold an office were intended to be included within one or the other of these modes of appointment 99_us_508 emphasis added as a general_rule then all officers must be nomi- nated by the president and confirmed by the senate the appointments_clause makes an explicit distinction of and includes an exception for inferior officers the case law applying this exception distinguishes these inferior offi- cers from principal officers the term principal officer is not in the appointments_clause but is borrowed from the immediately preceding clause ie u s const art ii sec_2 cl which provides that the president may require the opinion in writing of the principal officer in each of the executive departments upon any subject relating to the duties of their respective offices the constitution thus con- ceives of principal officers who must in every case be nomi- nated by the president and confirmed by the senate and inferior officers for whom an exception is allowed in the case of these inferior officers congress may by law vest their appointment as they in congress think proper in the president alone in the courts of law or in the heads of departments id cl emphasis added the line between ‘inferior’ and ‘principal’ officers is one that is far from clear and the framers provided little guid- ance into where it should be drawn 487_us_654 but in this case mr tucker contends only that appeals officers are inferior officers not that they are principal officers so that the principal-inferior distinction is not at issue verdate 0ct date jkt po frm fmt sfmt v files tucker sheila tucker v commissioner officers vs non-officer employees a distinction implicit in the appointments_clause is between officers to whom the clause applies and those employees who are not officers to whom it does not apply the line between ‘mere’ employees and inferior officers is anything but bright 204_f3d_1125 d c cir but it is the line that must be drawn in this case the supreme court has broadly defined the term officer of the united_states as any appointee exercising significant authority pursuant to the laws of the united_states buckley v valeo 424_us_1 and all appointed officials exercising responsibility under the public laws of the nation id pincite the court has explained however that the term does not include all employees of the united_states employees are lesser functionaries subordinate to officers of the united_states id pincite n mr tucker does not dispute the existence of this sub- officer category of lesser functionaries he does not argue that all federal employees are officers who must be appointed however lest it be thought that the lack of explicit warrant in the constitution suggests that non-officer employees cannot properly exist in the executive branch or that they cannot be numerous it should be noted that the see jerry l mashaw recovering american administrative law federalist foundations yale l j these federalist-era state builders were not oper- ating with a twenty-first-century kit of administrative understandings either the idea of ‘office ’ for example was highly ambiguous-an unsettled blend of public and private stations this am- biguity made the legal structure of office-holding problematic along multiple dimensions from the way ‘officers’ should be remunerated to whether and how they were subject_to hierarchical direction and control by administrative superiors to the means and extent to which they should be legally responsible in court id pincite officers of the united_states are also employees for some purposes-eg employment_taxes see sec_3401 however the case law interpreting the appointments_clause uses the term employee to refer to non-officers and we follow that usage here the case law also uses the term lesser functionary from buckley v valeo 424_us_1 n whatever its apparent connotation that phrase simply starts with the word functionary -which com- prehends principal officers and inferior officers see 100_us_371 as the constitution stands the selection of the appointing power as between the func- tionaries named is a matter resting in the discretion of congress -and observes that employ- ees subordinate to those functionaries are lesser functionaries the buckley court distin- guished officers of the united_states who are subject_to the appointments_clause from non- officer employees who fill ‘offices’ in the generic sense u s pincite that is not every employee with the word officer in his job title is subject_to the appointments_clause see 267_us_505 the expression ‘civil officer of the united_states duly authorized to enforce or assist in enforcing any law thereof ’ as used in the espionage act does not mean an officer in the constitutional sense and mr tucker does not contend that appeals officers are subject_to the appointments_clause simply because of their job title verdate 0ct date jkt po frm fmt sfmt v files tucker sheila united_states tax_court reports same question could arise with respect to the other two branches of government the constitution has no explicit provision whatever that authorizes senators representa- tives or congressional committees to hire employees of any sort whether officers inferior officers or lesser functionaries but it would be absurd to interpret the constitutional silence on this matter as a bar to the legislature’s hiring personnel necessary for its constitutionally mandated functions for many years congressional employees were few in number- but there were always at least a few by the list of per- sonnel for the house included the clerk of the house of rep- resentatives a principal clerk two engrossing clerks a chap- lain a sergeant-at-arms a door-keeper and an assistant door-keeper and the list for the senate included the sec- retary of the senate two clerks a door-keeper and an assist- ant door-keeper 8-a total of thirteen none of whom were explicitly authorized in the constitution currently the total employment of the senate and house numbers in the thou- sands for the judicial branch the constitution does include an explicit provision for subordinate personnel in that the appointments_clause itself provides that congress may by law vest the appointment of such inferior officers as they think proper in the courts of law that is it is explicit that the courts of law may appoint inferior offi- cers the judiciary act of enacted by the first con- gress provided for clerks of court and marshals and the as one mundane example article i sec_5 clause of the constitution requires each house to keep and publish a journal of its proceedings a function hard to imagine congress accomplishing without staff see list of civil officers of the united_states except judges with their emoluments for the year ending october pincite feb printed in i documents legislative and executive of the congress of the united_states pincite gales seaton herein- after roll treasury secretary alexander hamilton submitted the roll to the sen- ate with the statement that it constituted statements of the salaries fees and emoluments of the persons holding civil offices or employments under the united_states id pincite a decade later in the combined staff consisted of persons see roll of the officers civil military and naval of the united_states pincite feb printed in i documents legislative and executive of the congress of the united_states pincite gales seaton hereinafter roll treasury secretary albert gallatin transmitted the list to the president with the statement that it was the list of the several officers of government as compiled in this or received from the other departments president thomas jefferson trans- mitted it to congress and called it a roll of the persons having office or employment under the united_states see u s office of personnel management federal employment statistics http www opm gov feddata html march table2 asp act of sept ch secs 1_stat_76 verdate 0ct date jkt po frm fmt sfmt v files tucker sheila tucker v commissioner roll pincite does show such personnel on the list however the courts had to maintain courthouses keep records and collect fees functions for which additional employees beyond inferior officers would seem to be inevi- table if not initially then at least eventually currently the judicial branch employs thousands of non-officers in any event the courts have acknowledged the practical necessity for and the propriety of non-officer employees in all three branches including the executive therefore in this case we do not decide whether such employees are constitu- tionally possible they are but whether cdp officer s or employee s are properly among their number c modes of appointment under the appointments_clause the appointments_clause provides three modes of appoint- ment for executive officers-ie by presidential nomination and senate confirmation by the president alone or by the head of a department however as we noted above in part i b while the appointments_clause does allow an exception for inferior officers to be appointed by the president alone or by the secretary the terms of that exception are that con- gress may by law vest the appointment emphasis added in the president alone or the head of a department where congress has not made any such exception by law then id sec_3 1_stat_73 act of sept ch sec_2 stat see u s office of personnel management federal employment statistics http www opm gov feddata html march table2 asp for purposes of the appointments_clause a department is a ‘freestanding self-contained entity in the executive branch’ free enter fund v pub co accounting oversight bd u s ll ll 130_sct_3138 quoting 501_us_868 scalia j concurring in part and concurring in judgment the parties agree that the department at issue is the department of the treasury created not in title_26 of the united_states_code but in title money and finance chapter_3 whose head is its sec- retary respondent does not contend that the irs itself is a department nor that the commis- sioner is a head who can make appointments under the exception in the appointments_clause the irs operates not under the direct supervision of the president but under the su- pervision of the secretary_of_the_treasury sec_7801 see freytag v commissioner supra pincite the term ‘department’ refers only to ‘a part or division of the executive government as the department of the treasury ’ expressly ‘creat ed ’ and ‘giv en the name of a department’ by congress germaine u s pincite accordingly the term ‘heads of departments’ does not embrace ‘inferior commissioners and bureau officers ’ germaine u s pincite 400_us_517 the internal revenue serv- ice is organized to carry out the broad responsibilities of the secretary_of_the_treasury under sec_7801 of the code for the administration and enforcement of the internal revenue laws 832_f2d_390 7th cir the irs is an agency of the treasury_department verdate 0ct date jkt po frm fmt sfmt v files tucker sheila united_states tax_court reports the default rule applies sec_7804 authorizes the commissioner to appoint irs personnel u nless otherwise prescribed by the secretary we assume that by that statu- tory phrase congress has for purposes of the appointments_clause vest ed in the secretary the power to appoint irs personnel if he chooses to so prescribe therefore if a given irs position such as a cdp hearing officer were found to con- stitute an inferior office requiring constitutional appoint- ment then the secretary could presumably prescribe that the secretary would appoint personnel to fill that office and the requirements of the appointments_clause would be ful- filled however respondent does not contend that the sec- retary has made any such prescription or has appointed any personnel in the office of appeals consequently their hiring does not conform to the appointments_clause d appointment of revenue personnel in the late 18th century to apply the appointments_clause to internal revenue per- sonnel who are affected by the cdp provisions we take instruction from the manner in which internal revenue per- sonnel were appointed and hired in the years immediately after the constitution was ratified of course the earliest congresses and executive administrations were not infallible in their adherence to the constitution and their example cannot be followed uncritically but we do properly note the early practice of congress free enter fund v pub co accounting oversight bd u s ll ll 130_sct_3138 particularly where it concerns revenue personnel who were by no means an outlying example of early federal employment on the contrary in that era rev- enue collection was a significant and conspicuous federal effort-both quantitatively and qualitatively nonetheless see edmond v united_states u s pincite the prescribed manner of appointment for principal officers is also the default manner of appointment for inferior officers see also 510_us_163 souter j concurring any decision to dispense with presidential appointment and senate confirmation is congress’s to make in the early years of the republic external and internal revenue employees were more than half the federal civilian workforce see leonard d white the federalists a study in adminis- trative history revenue statutes make up by pages roughly percent of the first volume of statutes at large the revenue statutes were the most complexly articulated admin- istrative system devised by the early congresses mashaw supra pincite verdate 0ct date jkt po frm fmt sfmt v files tucker sheila tucker v commissioner very few internal revenue personnel were appointed under the appointments_clause the department of the treasury the act that established the department of the treasury on september created only six offices-the secretary an assistant to the secretary a comptroller an auditor a treasurer and a register nine days later congress authorized the secretary to appoint such clerks as he shall find necessary the organizing act charged the secretary to superintend the collection of the revenue a function that would obviously require a numerous staff however in the entire staff of the treasury department-from secretary down to messenger and office-keeper -consisted of persons the personnel actually employed in the collection of rev- enue were much more numerous and fell into two categories external and internal the manner of appointment used in these two categories was notably distinct external revenue collection before establishing the treasury_department congress had already provided five weeks earlier in july for some of the personnel necessary for collection of external revenue ie duties on imports congress had provided that for each port a naval officer collector and surveyor act of sept ch 1_stat_65 except for the assistant to the secretary who was to be appointed by the said secretary the statute is not explicit as to who appoints these officers so the default rule_of the appointments_clause applied the position of assistant to the secretary was later replaced by the commissioner of the revenue who was made respon- sible for collection of the other revenues of the united_states ie other than duties on impost and tonnage see act of may ch sec 1_stat_280 see act of sept an act for establishing the salaries of the executive officers of the government with their assistants and clerks ch sec_2 1_stat_68 act of may ch sec_11 1_stat_281 the secretary_of_the_treasury be authorized to have two principal clerks consistent with this statutory authorization the roll pincite lists the officials whose offices were named in the organizing statute and also lists several messengers and office-keepers act of sept ch sec_2 1_stat_65 see also act of june ch sec_4 1_stat_376 the duties aforesaid shall be received collected accounted for and paid under and subject_to the superintendence control and direction of the department of the treas- ury according to the authorities and duties of the respective offices thereof act of may ch sec 1_stat_280 the secretary_of_the_treasury shall direct the superintendence of the collection of the duties on impost and tonnage as he shall judge best act of july ch sec_5 stat these presidentially appointed external revenue collectors were different from the internal continued verdate 0ct date jkt po frm fmt sfmt v files tucker sheila united_states tax_court reports shall be appointed presumably by the president it was the duty_of the collector to employ proper persons as weighers gaugers measurers and inspectors together with such persons as shall be necessary to serve in the boats with the approbation of the principal officer of the treasury_department the next year congress provided that for the collec- tion of import duties there shall be established and appointed districts ports and officers with one or more dis- tricts in every state the presidentially appointed posts of collector naval officer and surveyor were retained in this regime and once again they were to employ weighers gaugers measurers and inspectors id sec 1_stat_154 presumably with the approval of the secretary as the pre- vious year’s statute had required in congress authorized the president to build as many as ten ships called revenue cutters each to be manned by one captain or master and not more than three lieutenants or mates first second and third and not more revenue collectors authorized in and appointed by supervisors as discussed infra p act of july ch sec_1 1_stat_29 the statute does not state by whom the naval officer collector and surveyor would be appointed however the preamble to the treasury roll pincite describes t he officers employed in the collection of the external revenue as fall- ing into three groups one of which consisted of collectors naval officers and surveyors who are said to have been appointed by the president the statute also allowed for other person s specially appointed by either the naval officer collector or surveyor to search seize and secure concealed goods act of july ch sec_24 1_stat_43 emphasis added however we infer that those special appointments were occasional and temporary and if so then they did not constitute offices see infra part iii b that position of principal officer was established a month later as secretary of the treas- ury see also to the same effect act of mar ch sec_21 1_stat_642 consistent with the statute the preamble to the treasury roll states that port inspectors weighers and gaugers are appointed by the collectors with the approbation of the secretary_of_the_treasury we assume that by virtue of this required approbation of the secretary these appointments satisfied the appointments_clause as among those appointments that con- gress vest ed in the heads of departments see op atty gen approba- tion of the secretary required for inspectors of the customs in act of mar ch sec_3 3_stat_232 constituted appointment by the secretary for purposes of the appointments_clause act of aug ch sec_1 1_stat_145 the collector naval officer and surveyor were also authorized to name a deputy who would serve in cases of occasional and necessary absence or of sickness and not otherwise id sec 1_stat_155 and would serve in the case of their disability or death until successors shall be duly appointed id sec see also to the same effect act of june ch sec_1 1_stat_378 act of mar ch sec_22 1_stat_644 because the depu- ties’ positions were only temporary we assume that they were not offices within the meaning of the appointments_clause see infra part ii b and that the clause is therefore not implicated even where those non-appointed deputies were temporarily given substantial_authority and discretion verdate 0ct date jkt po frm fmt sfmt v files tucker sheila tucker v commissioner than seventy men including non-commissioned officers gun- ners and mariners emphasis added the statute pro- vided that the president appointed the officers of the rev- enue cutters such as the captains or masters but did not appoint the numerous others such as the non-commissioned officers the same statute authorized the local collectors to provide and employ such small open row and sail boats in each district together with the number of persons to serve in them as shall be necessary for_the_use_of the surveyors and inspectors in going on board_of ships or vessels and otherwise for the better detection of frauds but to do so with the approbation of the secretary which we take to constitute an appointment by the secretary cf supra note thus almost all of the persons employed for external rev- enue collection under the early statutes either were appointed by the president or the secretary or else were temporary ie the deputies occasional inspectors and per- sons specially appointed the only permanent non- appointed positions referenced in the statutes were the non- commissioned officers gunners and mariners for revenue cutters thus the department of the treasury and its external rev- enue staff were virtually all appointed however the internal revenue personnel the predecessors of today’s irs were treated differently as we now show internal revenue collection in congress established the office of the commis- sioner of the revenue who was responsible for collection of internal revenue see supra note in the previous year congress had already provided that the united_states was divided into fourteen districts for the purpose of collecting federal revenue both internal and external and it had act of march ch secs and 1_stat_699 id sec 1_stat_700 the preamble to the roll pincite describes t he officers em- ployed in the collection of the external revenue as falling into three groups one of which con- sisted of inter alia masters and mates of revenue cutters who are said to have been ap- pointed by the president id sec_101 1_stat_700 the statute also authorized the collectors to hire temporary and occasional inspectors id secs 1_stat_636 id secs and the roll does not list non-commissioned officers gunners and mariners but does refer pincite to bargemen employed by collectors we infer that the roll’s bargemen are these employees named in the statute verdate 0ct date jkt po frm fmt sfmt v files tucker sheila united_states tax_court reports authorized for each district a supervisor and inspectors who were to be appointed by the president with the advice and consent of the senate however that act had also provided t hat the supervisor of each district shall appoint proper officers to have the charge and survey of the distilleries within the district with no requirement that the secretary’s approval be obtained a internal revenue statute that imposed duties on carriages provided for duties to be levied collected received and accounted for by and under the immediate direction of the supervisors and inspectors of the revenue and other offi- cers of inspection a similar act in also imposing duties on carriages referred to officers or persons employed under the supervisors and inspectors in the super- visors were authorized to hire clerks these proper offi- cers authorized in other officers of inspection authorized in officers or persons employed under them referred to in and clerks authorized in were thus not appointed by the president nor by the head of a department in july congress imposed a direct_tax of dollar_figure million apportioned among the states to be assessed on dwelling houses lands and slaves in the same month congress provided for the appointment of additional internal revenue personnel to perform the necessary enumerations and valu- ations act of july an act to provide for the valu- ation of lands and dwelling-houses and the enumeration of slaves within the united_states ch sec_1 1_stat_580 for revenue purposes congress subdivided the states into various divisions id and provided that the president would appoint a commissioner for each division id sec_3 act of mar ch sec_4 1_stat_199 id sec 1_stat_203 emphasis added see also act of june ch sec_3 1_stat_377 referring to the several officers of inspection acting under the supervisors act of june ch sec_2 1_stat_374 act of may ch sec_11 1_stat_481 act of july ch sec_2 1_stat_592 see also act of apr ch sec_5 2_stat_150 in the secretary was authorized to employ clerks to serve under the direc- tion of the supervisor of the district of south carolina see act of jan ch sec_1 2_stat_311 act of july an act to lay and collect a direct_tax within the united_states ch sec_1 and 1_stat_597 section of article i of the constitution permits congress to lay and collect taxes but before the ratification of the 16th amendment no capitation or other direct_tax shall be laid unless in proportion to the census or enumeration herein be- fore directed to be taken verdate 0ct date jkt po frm fmt sfmt v files tucker sheila tucker v commissioner 1_stat_584 each of the commissioners was authorized to appoint a clerk id sec_5 and as is noted below each commissioner was authorized in to appoint his own assistant the commissioners within the several states were authorized collectively to divide their respective states into a suitable and convenient number of assessment dis- tricts within each of which they shall appoint one respect- able freeholder to be principal assessor and such number of respectable freeholders to be assistant assessors as they shall judge necessary for carrying this act into effect id sec emphasis added these assessors and assistant assessors appointed not by the president or the secretary but by the presidentially appointed commissioners were to value and enumerate the said dwelling-houses lands and slaves id sec 1_stat_585 in order to establish the tax_base against which the tax would be collected one commentator observed the tax on land dwellings and slaves involved a wide area of official discretion it required a valuation of property for which congress formulated some general rules that left the assessment largely to the judgment of local assessors-but subject_to an administrative review leonard white the federalists a study in administrative history for the collection itself the act provided that the supervisors presidentially appointed were authorized and required to appoint such and so many suitable persons in each assessment district within their respective districts as may be necessary for collecting the said tax act of july ch sec_4 1_stat_599 if a property owner did not pay the tax upon demand then the collector again appointed not by the president or the secretary but by the presidentially appointed supervisors could proceed to col- lect the said taxes by distress and sale of the goods chattels or effects of the persons delinquent id sec 1_stat_600 another statute from allowed a property owner who disputed a valuation to appeal the matter to the principal assessor act of july ch secs and 1_stat_588 no provision is made for a further appeal to the presi- dentially appointed commissioner but the commissioner did the roll pincite confirms that the collectors and auxiliary officers were appointed by the supervisors verdate 0ct date jkt po frm fmt sfmt v files tucker sheila united_states tax_court reports have the power to revise adjust and vary the valuations as shall appear to be just and equitable id sec_22 1_stat_589 the right of appeal from an assessor’s valu- ation did have an exception where a property owner had submitted a property list that a court found to be false and fraudulent the assessor was authorized to make a valuation and enumeration from which there shall be no appeal this act provided for an additional official appointed neither by the president nor by the secretary the super- visors and inspectors ie created in the and acts were authorized to depute one skilful and fit person in each assessment district to be surveyor of the revenue id sec_24 emphasis added a surveyor of the revenue was a posi- tion different from the surveyors appointed by the presi- dent pursuant to the original act the principal duties of the surveyor of the revenue were to preserve the records of the lists valuations and enumerations made pursuant to the act to make appropriate charges and credits when property was sold to apportion value when property was divided to value and assess newly built houses and subject_to the approval of the presidentially appointed inspector of the survey to reduce valuations when property was damaged or destroyed id sec_25 in the surveyor of the revenue was also empowered when property had been omitted from the lists to make a list and valu- ation thereof in the presidentially appointed commissioners were permitted to hire such assistants as they shall find nec- essary and appoint for that purpose ie for the purpose of completing additions to or reductions of assessments that the commissioner has directed in sum the early internal revenue statutes authorized the employment not only of presidentially appointed supervisors and inspectors but also of the following personnel who were not appointed by the president or the secretary and whose positions were not temporary like the deputies’ see to the same effect act of jan ch sec_1 2_stat_4 see also act of jan ch sec_2 2_stat_312 act of may ch sec_1 2_stat_80 act of jan ch sec_2 2_stat_4 emphasis added see also to the same effect act of may ch sec_2 2_stat_72 verdate 0ct date jkt po frm fmt sfmt v files tucker sheila tucker v commissioner proper officers to have the charge and survey of the distilleries act of mar ch sec officers or persons employed under the supervisors and inspectors act of may ch sec_11 clerks hired by the supervisors and commissioners act of july ch sec_2 act of apr ch sec_5 principal assessors and assistant assessors act of july ch sec collectors act of july ch sec_4 surveyors of the revenue act of july ch assistants to the commissioners act of jan sec_24 and ch sec_2 the roll pincite lists supervisors and inspectors thus totaling presidentially appointed internal revenue personnel it also list sec_40 clerks collectors collectors’ clerks and auxiliary officers apparently a generic term for the other personnel authorized in the stat- utes the collectors and auxiliary officers appointed by the supervisors id pincite emphasis added are significantly more numerous than the presidentially appointed super- visors and inspectors e subsequent appointment of internal revenue personnel in his first inaugural address president thomas jefferson called for the repeal of the original internal revenue taxes and that repeal took place in thereafter there were four iterations of the internal revenue tax before the modern regime that is still in place today and the pattern of appointments that had been set for internal revenue in the late 18th century was followed in those four subsequent internal revenue statutes that is non-appointed personnel hired by persons inferior to the secretary_of_the_treasury had more than ministerial responsibility in internal revenue statutes enacted during the war of during the civil see act of apr ch 2_stat_148 see lucius a buck federal tax litigation and the tax_division of the department of jus- tice va l rev see act of july ch sec_3 3_stat_26 assistant assessors could correct fraudulent property lists without any taxpayer appeal right deputy collectors could seize and sell personal and real_property verdate 0ct date jkt po frm fmt sfmt v files tucker sheila united_states tax_court reports war and reconstruction after the ratification of the 16th amendment and in connection with the first world war the pattern set in the late 18th century persists today the general authority of the secretary_of_the_treasury is described in u s c sec and it does not include employment or appointment of internal revenue personnel the secretary_of_the_treasury is authorized to appoint such attorneys and other officers and employees as he may deem necessary in the customs service for external revenue collection u s c sec a but the sec- retary does not generally make appointments for internal revenue collection rather the commissioner of internal revenue is authorized to employ such number of persons as the commissioner deems proper for the administration and enforcement of the internal revenue laws sec_7804 ii the internal_revenue_service office of appeals a the legal basis for the office of appeals the office of appeals is a component of the irs within the department of the treasury the office of appeals was not created by the cdp provisions at issue here ie sec_6320 and sec_6330 which were added to the internal revenue see act of aug ch sec_11 sec_34 sec_51 12_stat_296 assistant assessors are described with less detail assistant collectors could levy upon property and could arrest and imprison taxpayers who refused to testify act of july ch sec_3 stat assistant assessors and deputy collectors with powers similar to those in act of june ch secs stat assistant assessors and deputy collectors were given powers similar to those in but arrest power was replaced with summons authority and power to apply to a judge for arrest for contempt and both could also administer oaths and take evidence assistant assessor could adjust taxable_income upward if he shall be satisfied that income was understated with appeal of any such increase to the assessor act of mar ch 13_stat_480 assistant assessor can adjust taxable_income upward if he has reason to believe that income is understated act of july ch sec_4 14_stat_99 assistant assessors could give permits for cigar- making deputy collectors could hold cotton until tax on it had been paid act of mar ch secs 14_stat_482 any internal revenue_officer could be authorized to seize prop- erty and could seize barrels if they had reason to believe that taxes on them had not been paid act of july ch sec_36 16_stat_271 weighers gaugers measurers and inspec- tors see act of date ch 38_stat_169 a deputy collector could demand that a taxpayer show cause why the income amount on the return should not be increased and if no return or a false_or_fraudulent_return had been provided could make a return based on the best information he could obtain which return was then to be held prima facie good and suffi- cient for all legal purposes see act of date ch secs stat deputy collector had pow- ers similar to those in act of date ch sec stat deputy collector had powers similar to those in and and could administer oaths and take evidence verdate 0ct date jkt po frm fmt sfmt v files tucker sheila tucker v commissioner code in nor by the several other provisions of the code that mention the office of appeals rather all these statu- tory provisions presume its prior existence in its current form the office of appeals exists pursuant to sec_7804 which provides sec_7804 other personnel a appointment and supervision -unless otherwise prescribed by the secretary the commissioner of internal revenue is authorized to employ such number of persons as the commissioner deems proper for the administration and enforcement of the internal revenue laws and the commissioner shall issue all necessary directions instructions orders and rules applicable to such persons congress thus provided that except as the secretary other- wise prescribes it is the commissioner and not the secretary who shall employ not appoint other personnel in the internal_revenue_service pursuant to this congressional mandate the commissioner established the office of appeals and employed personnel to staff that office the stated mis- sion of the office of appeals is to resolve tax controversies without litigation this mission as well as the operating directives and guidelines of the office of appeals are set forth in the internal_revenue_manual irm b a brief history of the office of appeals the first precursor to the office of appeals was established by statute-ie by the revenue act of ch 40_stat_1057 then known as the advisory tax board it had the authority only to offer its recommendation on cases sub- mitted to it by the commissioner the advisory tax board was soon replaced by the committee on appeals and review see sec_6015 innocent spouse relief d b deposits c a i interest rates e taxpayer appeal of denial of offer-in-compromise appeals dis- pute resolution procedures c c g reasonable administrative and litigation costs b content of letter of proposed deficiency c a protection of confiden- tial information on taxpayer software mr tucker describes sec_7122 as if it provides for a right to appeal to an appeals officer but the statute mentions no officer one exception to this general_rule is present in u s c sec_9503 which author- izes the secretary_of_the_treasury to appoint up to individuals to critical administrative technical and professional positions in the irs before date provided that such individ- uals were not irs employees before date and that their appointments are limited to no more than years according to the internal_revenue_manual irm the appeals mission is to resolve tax controversies without litigation on a basis which is fair and impartial to both the government and the taxpayer and in a manner that will enhance voluntary compliance and public confidence in the integrity and efficiency of the service irm pt date verdate 0ct date jkt po frm fmt sfmt v files tucker sheila united_states tax_court reports which was given the authority to hear administrative appeals from taxpayers and redetermine their deficiencies pursuant to the revenue act of ch 42_stat_227 the name and structure of the appeals function of the irs has changed several times since then but its mission to resolve tax controversies without litigation has remained the same see irs document history of appeals 60th anniversary edition date however in the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 congress enacted provisions that directly addressed the appeals function one of the four required features of the plan_of_reorganization that the irs was to undertake was that it ensure an independent appeals function within the internal_revenue_service id sec_1001 112_stat_689 explicit reference to the office of appeals was added to the code not only in the new cdp procedures in sec_6320 and sec_6330 but also in sec_6015 sec_7122 now designated e c and g a and c a c appeals officers in the office of appeal sec_1 the pre-cdp role of the appeals officer the position of appeals officer has existed within the office of appeals since irs document supra pincite- mr tucker does not argue that any office of appeals’ per- sonnel were inferior officers before the passage of the rra but he asserts that as a result of the rra those positions pos- sessed authority that may be consitutionally exercised only by an officer of the united_states the position of appeals officer -as well as earlier posi- tions within the office of appeals and its predecessors-had the authority to make deficiency determinations and hear collection-related appeals long before the passage of the rra which enacted the cdp regime the appeals function had the the committee on appeals and review was abolished on date in favor of creating the board_of_tax_appeals because it was thought that a judicial tribunal would better serve taxpayers irs document history of appeals 60th anniversary edition date however in response to the rapidly growing docket of the board_of_tax_appeals the special advisory committee was formed as a part of the commissioner’s office to reprise the role of the committee on appeals and review id this court is the successor to the statutory board_of_tax_appeals and the office of appeals is the successor to the special advisory committee see id verdate 0ct date jkt po frm fmt sfmt v files tucker sheila tucker v commissioner authority to redetermine deficiencies since irs docu- ment supra pincite and it had the authority to hear collection-related appeals under the collection appeals pro- gram cap since irm pt date cap is an administrative review program not required by statute 114_tc_492 in the irs created cap to provide taxpayers with the right to appeal lien levy and seizure actions irm pt date in cap was expanded to implement the taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 in order to provide taxpayers with the right to appeal the proposed termination of installment agreements irm pt date see also sec_7122 although congress did not codify cap the legisla- tive history of the rra shows that congress was aware of cap when it enacted the cdp regime discussed below see s rept pincite 1998_3_cb_537 collection_due_process procedures added to the code in if a taxpayer fails to pay any federal_income_tax liability after notice_and_demand chapter of the code provides two means by which the irs can collect the tax first sec_6321 imposes a lien in favor of the united_states on all the property of the delinquent taxpayer and sec_6323 authorizes the irs to file notice of that lien second sec_6331 authorizes the irs to collect the tax by levy on the taxpayer’s property however in congress added to chapter of the code certain provisions in subchapter_c part i and in sub- today both cap and the cdp regime discussed below are administered by the office of appeals irm pt date as a result a taxpayer may be eligible to request either a cap or cdp hearing with respect to a lien or levy id however taxpayers are eligible for cap hearings in more circumstances than cdp hearings publication collection ap- peal right sec_3 rev for example a taxpayer is eligible for a cap hearing when a cdp hearing is unavailable because the taxpayer already had a cdp hearing or failed to timely re- quest such a hearing irm pt date although this case involves only an office of appeals determination to sustain a notice of lien and not a determination to proceed with a levy the function of the appeals officer that pertains to levies should be considered in determining the nature of that position cf freytag v commissioner u s pincite the fact that an inferior officer on occasion performs duties that may be performed by an employee not subject_to the appointments_clause does not trans- form his status under the constitution if a special_trial_judge is an inferior officer for purposes of some of his duties he is an inferior officer within the meaning of the appointments_clause and he must be properly appointed verdate 0ct date jkt po frm fmt sfmt v files tucker sheila united_states tax_court reports chapter d part i as due process for liens and due process for collections the irs must comply with those provisions after filing a tax_lien and before proceeding with a levy explicit mention of appeals officers was introduced by the rra into these cdp provisions in the following brief description of those cdp procedures we emphasize phrases from the statute that are important to the later analysis in this opinion within five business days after filing a tax_lien the irs must provide written notice of that filing to the taxpayer sec_6320 after receiving such a notice the taxpayer may request an administrative hearing to be held by the internal_revenue_service office of appeals sec_6320 emphasis added similarly before proceeding with a levy the irs must issue a final notice_of_intent_to_levy and must notify the taxpayer of the right to an administrative hearing to be held by the internal_revenue_service office of appeals sec_6330 and b emphasis added sec_6330 entitled impartial officer emphasis added pro- vides that t he hearing under this subsection shall be con- ducted by an officer_or_employee who has had no prior involvement with respect to the unpaid tax at issue emphasis added the pertinent procedures for the agency-level cdp hearing are set forth in sec_6330 first the statute provides the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 emphasis added second the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appro- the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 also included three references to appeals officers that are not codified in the internal_revenue_code rra section b 112_stat_768 1998_3_cb_228 provides the commissioner of internal revenue shall ensure that an appeals officer is regularly available within each state rra sec_1001 112_stat_689 1998_3_cb_149 provides that the reorganization plan should prohibit ex_parte communications between appeals officers and other internal_revenue_service employees and rra section c 112_stat_768 1998_3_cb_228 provides that the irs should consider the use of the videoconferencing of appeals con- ferences between appeals officers and taxpayers seeking appeals in rural or remote areas em- phasis added to the extent practicable a cdp hearing concerning a lien under sec_6320 is to be held in conjunction with a cdp hearing concerning a levy under sec_6330 and the conduct of the lien hearing is to be in accordance with the relevant provisions of sec_6330 see sec_6320 c verdate 0ct date jkt po frm fmt sfmt v files tucker sheila tucker v commissioner priateness of the collection action and offers of collection alternatives sec_6330 additionally the taxpayer may contest the existence and amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability sec_6330 sec_6330 then pro- vides the determination by an appeals officer under this subsection shall take into consideration emphasis added - the verification that he obtained the issues raised by the taxpayer and a balancing of the need for efficient tax collection with concerns that the collection be no more intru- sive than necessary the authority to conduct cdp hearings and make deter- minations under sec_6320 and sec_6330 has been delegated to three positions within the office of appeals i appeals officers ii settlement officers and iii appeals account resolution specialists appeals delegation_order 8-a irm exhibit date the authority to review and approve those determinations is delegated to team managers id today in practice settlement officers conduct cdp hearings and make an initial determination that is subse- quently approved or overruled by a team manager who makes the final_determination on behalf of the office of appeals if the taxpayer is not satisfied with the determination he receives from the office of appeals the taxpayer may appeal such determination to the tax_court sec_6330 where challenges to the underlying liability are at issue under sec_6330 the tax_court reviews the determination de novo 115_tc_35 for other disputes the tax_court reviews the determination for abuse_of_discretion 114_tc_604 114_tc_176 -that is to determine whether the determination was arbitrary mr tucker did not challenge his underlying liabilities which were in fact the liabilities that he himself had reported on his late returns however as we observed supra note in order to determine the nature of the appeals officer position we should consider all of its func- tions not only those that were operative in this case mr tucker complains that aars is a fancy title for an even lower pay grade person who the irs used to call a ‘screener’ and that aarss are now holding cdp hearings in certain low-dollar situations however no cdp determination is issued until it has been reviewed and approved by a higher ranking team manager if the office of appeals were to assign cdp hear- ings to employees untrained in or incapable of the task their inadequate performance would be subject_to review by this court verdate 0ct date jkt po frm fmt sfmt v files tucker sheila united_states tax_court reports capricious or without sound basis in fact or law see 125_tc_301 affd 469_f3d_27 1st cir congress enacted these procedures in order to grant tax- payers protections in dealing with the irs that are similar to those they would have in dealing with any other creditor that is in order to afford taxpayers adequate notice of collection activity and a meaningful hearing before the irs deprives them of their property s rept supra pincite c b pincite it is fair to say that the officer_or_employee who conducts the cdp hearing is performing a crit- ical role in an important tax proceeding post-cdp hearing procedures however because the finality of an office of appeals determination is relevant to the appeals officer’s status as an officer under the appointments_clause it is pertinent to note the circumstances in which the irs may face again the same taxpayer whose collection issues and underlying liability have been previously considered by the office of appeals in a cdp hearing and to discern the extent if any to which the irs will be bound to the determination made in the cdp context-either a determination on a liability issue whether the tax is owed or determination on a collection issue whether and how the tax will be collected a collection issues if the cdp officer_or_employee enters into an installment_agreement under sec_6159 a closing_agreement under sec_7121 or an oic under sec_7122 with the taxpayer then of course the agency will be bound under general con- tract principles to honor the agreement however the agency is also bound to honor such agreements that it enters into outside of the cdp context whether by the office of appeals or by another branch of the irs consequently the authority to enter into such agreements on behalf of the ir sec_56 in addition if an agreement embodied in form 870-ad offer of waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and of acceptance of overassessment is ac- cepted by the irs and executed with the taxpayer equitable_estoppel may apply to make that agreement binding on all functions of the irs see kretchmar v united_states cl_ct verdate 0ct date jkt po frm fmt sfmt v files tucker sheila tucker v commissioner is not peculiar to an officer_or_employee conducting a cdp hearing however the cdp hearing may yield a determination by the office of appeals that is not embodied in one of those agreements such as a determination that the taxpayer should be put in currently not collectible cnc status see irm pt date dollar_figure date or that a lien should be released or subordinated see sec_6325 irm pt date date date or that a levy should be released see sec_6343 irm pt date we find no authority addressing any binding character of these deter- minations but we assume that their force is enhanced by sec_6330 which provides jurisdiction retained at irs office of appeals -the internal_revenue_service office of appeals shall retain jurisdiction with respect to any determination made under this section including subsequent hearings requested by the person who requested the original hearing on issues regarding- a collection actions taken or proposed with respect to such deter- mination and b after the person has exhausted all administrative remedies a change_in_circumstances with respect to such person which affects such determination that is we assume that the retention of jurisdiction by the office of appeals with respect to any determination would bar irs collection personnel from contradicting appeals’ collection determination if collection personnel undertook collection action in violation of appeals’ determination then that action could be halted by appeals in a retained jurisdic- tion hearing even so the sense in which appeals’ collection determination can be said to be binding is qualified in sev- eral significant respects first sec_6330 would bind only non-appeals func- tions the office of appeals itself if it retains jurisdiction must retain jurisdiction to modify its determination second if the office of appeals sustains the notice of lien or intent to levy there are circumstances in which the ir sec_57 if the taxpayer challenges the validity of a lien in an action to quiet title under u s c sec in federal district_court the government will be represented not by the irs attor- neys in the office_of_chief_counsel but by the department of justice pursuant to u s c sec if the department of justice concludes that the lien is not valid then there is no ap- continued verdate 0ct date jkt po frm fmt sfmt v files tucker sheila united_states tax_court reports thereafter may forgo collection or make accommodations nonetheless collection personnel may perform the investiga- tion required by sec_6331 and decide not to proceed with a levy against specific property collection personnel retain the power to withdraw a notice of lien pursuant to sec_6323 to release a lien pursuant to sec_6325 and to release a levy pursuant to sec_6343 the taxpayer is always free to submit to irs collection personnel another pro- posal of an installment_agreement or an oic and those per- sonnel have authority to accept that new proposal notwith- standing the office of appeals’ rejection of the taxpayer’s prior proposal see irm pt third on the other hand if the office of appeals deter- mined not to sustain the notice of lien or of proposed levy that was challenged in a cdp hearing irs collection per- sonnel would be free to issue another notice of lien or intent to levy as long as the period of limitations for collection see sec_6502 remained open the subject matter of a cdp hearing is the particular notice of lien or intent to levy that the taxpayer challenged under sec_6320 or sec_6330 fourth the national_taxpayer_advocate or her delegate can issue a taxpayer_assistance_order tao requiring the irs to release property of the taxpayer levied upon or to cease any_action take any_action as permitted by law or refrain from taking any_action with respect to its collection activities see sec_7811 c f_r sec_301_7811-1 proced admin regs see also irm pt date a tao may be issued for either of two purposes a to direct the od function to take a specific action cease a specific action or refrain from taking a specific action or b to direct the irs to review at a higher level expedite consideration of or reconsider a taxpayer’s case fifth by its nature a collection determination could be binding only until there has been a change in the taxpayer’s circumstances the collection issues that the officer_or_employee may address in the agency-level cdp hearing parent basis for arguing that the government is bound by the office of appeals’ contrary deter- mination sustaining the lien see also h conf rept pincite 1998_3_cb_747 a taxpayer could apply for consideration of new information make an offer-in-compromise request an installment_agreement or raise other considerations at any time before during or after the notice_of_intent_to_levy hearing verdate 0ct date jkt po frm fmt sfmt v files tucker sheila tucker v commissioner involve the financial circumstances of the taxpayer that by their nature may change after the hearing see sec_6330 c f_r sec_301_6330-1 proced admin regs revproc_2003_71 sec_4 2003_2_cb_517 to decide whether the irs ought to proceed with collec- tion the officer_or_employee is instructed by agency regula- tions to request and obtain detailed financial information about the taxpayer during the hearing and to make a deter- mination on the basis of that information see sec_301_6330-1 proced admin regs taxpayers will be expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing however if and when a taxpayer later becomes ill or loses a job or when a previously ill or unemployed taxpayer is healed or gets a job then the position of the tax collector may well change this reality is reflected explicitly in sec_6330 which contemplates a change_in_circumstances with respect to such person which affects such determination thus an appeals officer’s collection judgments reflected in a notice_of_determination issued after a cdp hearing are not necessarily the last word even for the office of appeals itself-nor should they be instead the office of appeals retains juris- diction to continue to consider collection issues over time this flexibility helps to ensure that on a continuing basis the irs will tailor its collection activities to the taxpayer’s current circumstances and that the irs will not take collec- tion action that is arbitrary or which creates unnecessary hardship for the taxpayer sixth if the taxpayer appeals an adverse determination to the tax_court then as we have noted in part ii c above the appeals officer’s collection decisions are reviewed in litigation in that context the determination is of course not binding on the tax_court which reviews for abuse of discre- tion more important for evaluating finality however is the fact that even the irs as a litigant is not bound by the posi- tion in the office of appeals’ notice_of_determination in defending against that cdp appeal the irs acting through its attorneys under the chief_counsel may re-think the appeals officer’s collection decisions and may take a posi- tion-in the litigation or in the settlement of it-that is dif- ferent from the position reflected in the office of appeals’s verdate 0ct date jkt po frm fmt sfmt v files tucker sheila united_states tax_court reports cdp determination see c f_r sec_601_106 d statement of procedural rules revproc_87_24 1987_1_cb_720 general counsel order no date it is the experience of this court that the office_of_chief_counsel sometimes does not defend the office of appeals’ determina- tion but rather admits an abuse_of_discretion and moves the court to remand the case to the office of appeals for a supplemental cdp hearing in those instances the agency’s position as taken by chief_counsel contradicts the notice_of_determination to which the agency is manifestly not bound consequently the cdp determination of the office of appeals is not necessarily the agency’s last word on collection issues b underlying liability as we noted above in part ii c a taxpayer who did not have a previous opportunity to dispute the amount of his underlying tax_liability may raise such a dispute in the agency-level cdp hearing pursuant to sec_6330 in such a circumstance the officer_or_employee conducting the hearing for the office of appeals will determine the irs’s position on that taxpayer’s liability respondent explains that in practice a settlement officer will conduct the cdp hearing and will refer the case to an appeals officer to con- sider the issue of underlying liability when the appeals officer makes a determination with respect to the liability issue the case is returned to the settlement officer who addresses any collection issues and makes an initial deter- mination that is subsequently approved or overruled by a team manager who makes the final_determination on behalf of the office of appeals the settlement officer will not reconsider the appeals officer’s determination with respect to the liability issue and generally neither will anyone else within the office of appeals we noted in 128_tc_48 quoting c f_r sec_601_106 statement of proce- dural rules that t he appeals officer has the ‘exclusive and final authority’ to determine the liability on the this provision in the regulations does not actually create exclusive and final authority but rather presumes such authority on the part of the regional_commissioner and then provides that appeals personnel represent the regional_commissioner in that authority it is a provision generally applicable when the office of appeals has jurisdiction over a determination of liability verdate 0ct date jkt po frm fmt sfmt v files tucker sheila tucker v commissioner other hand it is clear that such determinations are not absolutely final see jackson v commissioner tcmemo_1988_143 determinations by the commissioner are not judicial in nature but rather are administrative determina- tions and are not res_judicata to bind him for subsequent years or for that matter the same taxable_year 1b j moore moore’s federal practice par pincite 2d ed it is axiomatic to the doctrines of res_judicata and collateral_estoppel that only judicial decisions are given conclusive force in subsequent legal proceedings thus deter- minations made by the commissioner of internal revenue are not judicial in nature but administrative and are not res_judicata to bind him for the same taxable_year or for subse- quent years we must therefore discern the sense in which the cdp determination of underlying liability may be said to be final i if the liability determination is favorable to the taxpayer if the liability determination made by the office of appeals in the cdp context is favorable to the taxpayer then the cdp process generally ends with a unilateral agency determina- tion not to proceed with collection although the team manager in charge of the case has the authority to execute a closing_agreement with the taxpayer under sec_7121 see irs deleg order rev irm pt date generally no closing_agreement is executed and no litigation ensues respondent states that as with a liability determination in a notice_of_deficiency an underlying it does apply when underlying liability is properly at issue in the cdp context but its most frequent application must be in the non-cdp cases that come to the office of appeals for a defi- ciency determination if the delegated authority to make the irs’s exclusive and final deter- mination of a taxpayer’s liability caused the office of appeals personnel to be inferior officers then it would pose questions about the necessity of appointing even the appeals personnel who handle non-cdp matters and the regional commissioners who possess this authority in the first instance and from whom the office of appeals receives this authority only derivatively if a taxpayer in a cdp hearing proposes not a complete concession by the irs but an offer- in-compromise oic based on doubt as to liability and if the office of appeals accepts the oic then the resulting agreement is binding on the irs however that binding effect is not unique to the cdp process rather the oic accepted in the cdp context has the same effect no more and no less as an oic accepted in any context in the absence of an oic or a closing agree- ment the non-liability determination is simply reflected in the notice_of_determination see irm pt date abatement of tax and then is effectuated either by office of appeals personnel directly see irm pt date aps appeals processing services will input adjustments to tax date aps will abate the sfr asfr assessment and reverse withholding as requested by the hearing officer or by col- lection personnel see irm pt date date date cdp ‘back-end’ work verdate 0ct date jkt po frm fmt sfmt v files tucker sheila united_states tax_court reports liability determination in a cdp case is also binding on the examination function the examination function generally has no opportunity to review appeals’ determination and we assume arguendo that this is correct however this binding character is limited first if it is true as sec_6330 provides that the office of appeals shall retain jurisdiction with respect to any determination emphasis added then it would seem that the office of appeals itself must have jurisdiction to reconsider its pro-taxpayer liability determination second if the taxpayer had paid all or part of the liability that had been at issue in a cdp hearing and thereafter sought a refund of it through litigation no collateral_estoppel or res_judicata effect to govern the outcome of the refund_suit would arise from the prior cdp determination see jackson v commissioner supra the case would be defended not by the irs but by attorneys of the department of justice see u s c sec which also has settlement authority in such cases see sec_7122 but even in refund suits han- dled by the department of justice the irs must request any counterclaim see sec_7403 must give a defense rec- ommendation see u s c sec and must give its views on proposed settlements in that context it is the office_of_chief_counsel and not the office of appeals that speaks for the irs and chief_counsel is not bound by the appeals officer’s cdp determination irm pt it is not clear why examination would necessarily be bound by the cdp determination of a liability issue a liability determination in a notice_of_deficiency whether issued by the office of appeals or another irs function may acquire a quasi-binding character within the agency because sec_6212 restricts the determination of further deficiencies though sec_6214 permits an increased deficiency if the matter is challenged in the tax_court but the cdp determination may arise in the absence of a notice_of_deficiency as when a taxpayer dis- putes tax assessed pursuant to his own return and does not result in the issuance of a notice of deficiency-so that sec_6212 is not implicated amicus observes that the point has not been litigated but concludes that the liability determination in a cdp hearing is probably not binding elsewhere citing 278_us_282 by regulation c f_r sec dollar_figure it is the deputy attorney_general not one of the heads of departments in appointments_clause parlance who hires department of justice trial attorneys an assistant attorney_general heads the tax_division and hires the chiefs of the litigating sections in the tax_division see memorandum of date to heads of department com- ponents from then-deputy attorney_general eric holder available at http www usdoj gov jmd ps sesdelegmemo htm settlement authority is delegated to those chiefs see tax_division direc- tive no reprinted in c f_r pt o subpt y app see id delegating settlement authority only in cases in which the agency agrees and there- by requiring solicitation of irs views to settle tax cases see also department of justice tax_division settlement reference manual pincite available at http www usdoj gov tax readingroom foia tax htm verdate 0ct date jkt po frm fmt sfmt v files tucker sheila tucker v commissioner date the government might therefore resist the refund claim-and might even plead a counterclaim-by asserting liabilities that the office of appeals did not sus- tain taking its cue not from the office of appeals but from the office_of_chief_counsel which must be independent and impartial thus a pro-taxpayer cdp determination on underlying liability has at most a limited finality within the agency ii if the liability determination is not favorable to the taxpayer if the liability determination made by the office of appeals in the cdp context is not favorable to the taxpayer then there are several contexts in which the irs may take a posi- tion different from that reflected in the cdp determination a cdp litigation the taxpayer may appeal the adverse cdp liability deter- mination to the tax_court pursuant to sec_6330 if the taxpayer does appeal then the tax_court reviews the liability issues de novo davis v commissioner t c pincite in tax_court proceedings the irs is represented by the office_of_chief_counsel see sec_7452 which may re-think the liability issues and may take a position different from that reflected in the notice_of_determination see irm pt quoted supra note in addition the office of chief counsel-not the office of appeals-has the authority to settle cdp cases that reach litigation see sec_601_106 statement of procedural rules revproc_87_24 1987_1_cb_720 and it has the authority to settle cdp cases without the concurrence of the office of appeals see revproc_87_24 supra irm pt b date if the taxpayer who receives an adverse notice of deter- mination reflecting the officer’s or employee’s decision about underlying liability decides not to appeal to the tax_court then the irs may nonetheless meet this taxpayer again in a see irm pt date counsel must interpret the law with complete impar- tiality so that the american public will have confidence that the tax law is being applied with integrity and fairness verdate 0ct date jkt po frm fmt sfmt v files tucker sheila united_states tax_court reports variety of other circumstances in which again the cdp liability determination will not be binding on the irs b audit_reconsideration audit_reconsideration is a substantive review of the tax- payer’s liability that may result in the abatement of an assessed tax_liability specifically audit_reconsideration is the process the irs uses to reevaluate the results of a prior audit where additional tax was assessed and remains unpaid or a tax_credit was reversed irm pt date the irs’s authority to conduct an audit_reconsideration is grounded in sec_6404 which provides that t he sec- retary is authorized to abate the unpaid portion of the assessment of any_tax or any liability in respect thereof which- is excessive in amount or is assessed after the expiration of the period of limitations properly applicable thereto or is erroneously or illegally assessed audit_reconsideration is not precluded by a prior cdp determination see irm pt date listing cir- cumstances in which a request for audit_reconsideration will not be considered prior cdp hearing is not listed therefore a taxpayer who has received an adverse cdp determination with respect to his underlying liability could nonetheless have his liability redetermined in the course of an audit_reconsideration c district_court collection suit if the taxpayer does not pay the tax the irs may request the department of justice to file a collection suit against the taxpayer in federal district_court see sec_7403 the attorney_general at the request of the secretary may direct a civil_action to be filed in a district_court it is the office_of_chief_counsel and not the office of appeals that decides for the irs whether to make that request and the chief_counsel is not bound by the appeals officer’s cdp deter- mination of liability see general counsel order no rev date verdate 0ct date jkt po frm fmt sfmt v files tucker sheila tucker v commissioner d request for abatement refund claim and refund litigation the taxpayer may request an abatement of tax or he may pay the tax and claim a refund we are aware of no reason or rule requiring that when the irs then considers adminis- tratively that request for abatement or claim_for_refund it is bound by the appeals officer’s adverse cdp determination if the irs denies a refund claim the taxpayer may file a refund_suit in federal district_court or the court of federal claims as we noted above the irs will be asked for its defense rec- ommendation and for its views on proposed settlements in that context it will be the office_of_chief_counsel and not the office of appeals that will speak for the irs and the chief_counsel will not be bound by the appeals officer’s cdp determination see supra part ii c b i in sum the collection and liability determinations made in cdp hearings by officers and employees of the office of appeals are an important aspect of the agency’s administra- tion of the tax law and they affect to a greater or lesser extent the agency’s ultimate position with regard to the tax_liability and the collection of it but there are numerous cir- cumstances in which those determinations may not be the irs’s last word the tax_administration context of the cdp officer_or_employee the irs personnel who are appointed by the president or the secretary_of_the_treasury are the commissioner see sec_7803 the chief_counsel see sec_7803 members of the internal_revenue_service oversight_board see sec_7802 and the national_taxpayer_advocate see sec_7803 see also supra note personnel to fill other positions in the irs are hired by the commissioner pursuant to sec_7804 these hired non-appointed positions include i the deputy commissioner for services and enforcement who is dele- gated the authority to oversee the four primary operating divisions of the irs see irm pt date ii the deputy commissioner for operations support who is dele- gated the authority to oversee the integrated support func- tions of the irs see irm pt date iii the verdate 0ct date jkt po frm fmt sfmt v files tucker sheila united_states tax_court reports commissioners of the wage_and_investment_division the small_business_self-employed_division the tax-exempt and government entities division and the large_and_mid-size_business_division who are delegated the authority to super- vise and manage those divisions see irm pt date date date date iv the deputy chief_counsel tech- nical who serves as the principal deputy to the chief_counsel acts as chief_counsel when that office is vacant maintains jurisdiction over legal issues arising in published guidance letter rulings technical_advice and other proc- esses and participates in the interpretation and development of internal revenue laws see irm pt date v the deputy chief_counsel operations who maintains jurisdiction over issues arising in litigation nationwide and participates in the formulation of tax litigation policy see irm pt date and vi the chief of the office of appeals who is delegated the authority to plan manage direct and execute the nationwide activities of that office see irm pt date lower in the irs hierarchy these hired positions include revenue officers at or above the rank of gs-9 who are delegated the authority i to issue serve and enforce sum- monses to set the time and place for appearance to take testimony under oath of the person summoned and to receive and examine data produced in compliance with the summons see irs deleg order formerly irs deleg order rev fed reg ii to issue notices of levy see irs deleg order rev irm pt date and iii to issue notices of federal_tax_lien see delegation_order rev irm pt date that is revenue officers have the power-unless the cdp process intervenes-to effect the actual collection of tax justice breyer would evidently characterize many of these personnel as officers see free enter fund v pcaob u s at ll s ct pincite breyer j dissenting by virtually any definition essentially all ses senior executive service officials qualify as ‘inferior officers ’ for their duties as defined by statute require them to ‘direc t the work of an organizational unit ’ carry out high-level managerial functions or ‘otherwise exercis e important policy-making policy-determining or other executive functions ’ a emphasis added the general schedule abbreviated gs is the basic_pay schedule for employees of the fed- eral government see u s c sec verdate 0ct date jkt po frm fmt sfmt v files tucker sheila tucker v commissioner the administrative law context of the cdp officer_or_employee today the federal government employs a corps of about big_number hearing officers who adjudicate cases for dozens of its agencies raymond limon office of admin law judges office of pers mgmt the federal administrative judiciary then and now a decade of change pincite date fewer than a third of those positions are classified as administrative law judges aljs under the administrative_procedure_act apa and the remainder of those positions are commonly referred to as non-alj hearing officers over percent of aljs are currently employed by the social_security administration ssa opm report showing the ssa employed big_number of big_number aljs in date none of the ssa’s aljs are appointed by the commissioner of the ssa who serves as the department head see soc sec admin odar redelegations of personnel and equal employment opportunity authorities date instead the authority to appoint aljs for the ssa is delegated to the deputy commissioner for the office of disability adjudication and review of the ssa id therefore the great majority of aljs are not appointed pursuant to the appointments_clause aljs are hired pursuant to u s c sec an agency may appoint an individual as an alj only after the office of personnel management certifies that individual as eligible for the position c f_r sec the apa generally requires that an alj preside over every case of adjudication required by statute to be determined on the record after opportunity for an agency hearing u s c sec_554 if the adjudication is a so-called on the record hearing then the hearing is a formal adjudication that must adhere to the formal hearing procedures of the apa which provide inter alia that each party is entitled to present oral or documentary_evidence submit rebuttal evi- dence and conduct cross-examination u s c secs when presiding over an on the record hearing alj sec_68 id pincite showing that the federal government employed big_number aljs and big_number non-alj hearing officers in see also office of pers mgmt federal administrative law judges by agency and level cdpf status report as of date opm report showing the federal government employed big_number aljs in date justice breyer determined that there are cur- rently big_number aljs see free enter fund v pcaob u s at ll s ct pincite1 breyer j dissenting verdate 0ct date jkt po frm fmt sfmt v files tucker sheila united_states tax_court reports have the authority to require attendance at the hearing to administer oaths and affirmations to issue subpoenas to rule on offers of proof and receive evidence and to order depositions id however if the relevant statute does not require an on the record hearing then the formal hearing procedures of the apa do not apply and a non-alj hearing officer may pre- side over the adjudication see id sec_6320 and sec_6330 do not require an on the record cdp hearing see davis v commissioner t c pincite citing c f_r sec_601_106 statement of procedural rules and thus even apart from sec_6330 allowing a cdp hearing before an officer_or_employee apa procedures would not require the irs to use aljs to conduct cdp hearings therefore the appeals officer who conducts and adjudicates a cdp hearing is more comparable to a non-alj hearing officer than to an alj the cdp hearing officer hired and not constitutionally appointed is by no means unique in the context of adminis- trative adjudication iii the status of the cdp officer_or_employee and appeals officer under the appointments_clause in order to determine whether the officer_or_employee or the appeals officer of sec_6330 is an inferior officer who must be appointed in compliance with the appointments_clause we consider the two issues prompted by the text of the clause a whether the position is established by law t he threshold trigger for the appointments_clause is that an office be ‘established by law’ landry v fdic f 3d pincite we hold that there is no cdp hearing officer position established by law under sec_6320 and sec_6330 whose incumbent could be an officer subject_to the appoint- ments clause creation by statute where the ‘duties salary and means of appointment’ for the office were specified by statute that is considered a factor that has proved relevant in the supreme court’s verdate 0ct date jkt po frm fmt sfmt v files tucker sheila tucker v commissioner appointments_clause jurisprudence id quoting freytag v commissioner u s pincite if there were a statutory provision to the effect that there shall be within the internal_revenue_service office of appeals officers des- ignated as appeals officers who shall conduct cdp hearings etc then that would be some indication that the appeals officer position was established by law there is no such statute and this lack is some indication that the position in question is not an office established by law the irs office of appeals was not in its current form ini- tially created by the internal_revenue_code nor were its appeals officers congress did explicitly establish in the internal_revenue_code certain officers who are to be appointed by the president with the advice and consent of the senate-ie the commissioner sec_7803 the chief_counsel sec_7803 and members of the internal rev- enue service oversight_board sec_7802 -and the national_taxpayer_advocate is appointed by the secretary_of_the_treasury otherwise the employment of other personnel is authorized in sec_7804 which as we noted above simply provides that the commissioner of internal revenue is authorized to employ such number of persons as the commissioner deems proper congress thus left to the executive branch almost the entire personnel structure of the irs and refrained from estab- lishing other particular offices within it sec_7803 who as is shown above in part ii b it was the executive branch that created the irs office of appeals and its per- sonnel structure pursuant to that authority in sec_7804 when congress enacted in the cdp provisions in sec_6320 and sec_6330 it employed that pre-existing office of appeals and committed the new cdp function to that office sec_6320 sec_6330 d mr tucker con- tends that the rra established the pre-existing appeals officer position as the cdp hearing officer the statute does although the office of appeals was originally a creature of regulation the multiple ref- erences to it that were added to the code in see part ii b above make it at least arguable that the office of appeals is now required by statute however there is no constitutional issue as to whether the office of appeals itself was establish ed by law rather the issue is wheth- er there are within the office of appeals personnel who are officers whose positions are es- tablished by law the national taxpayer advocate’s predecessor the taxpayer_advocate was appointed by the commissioner of internal revenue pursuant to former sec_7802 verdate 0ct date jkt po frm fmt sfmt v files tucker sheila united_states tax_court reports refer to an appeals officer as the person who obtain s verification that the requirements of any applicable law or administrative procedure have been met sec_6330 and who makes the determination whether to proceed with collection sec_6330 however for the fol- lowing reasons we conclude that sec_6330 uses the term appeals officer interchangeably with the term officer_or_employee first the provisions in the lien statute sec_6320 and in the levy statute sec_6330 that actually state who shall conduct the hearing state that the hearing shall be conducted by an officer_or_employee who has had no prior involvement with respect to the unpaid tax emphasis added this is the first and only mention of an individual in the lien statute and the first mention of an individual in the levy statute the caption of each paragraph is impartial officer thereby explicitly indicating that it might be an officer_or_employee who serves as the impartial officer emphasis added this shows that congress did not use the term officer in any specialized sense the phrase or employee is so contrary to mr tucker’s position that he is forced to declare the phrase mere surplusage however we decline to read words out of the statute rather we attempt to give meaning to every word that congress enacted and here that is best accomplished by taking at face value the phrase officer_or_employee in sec_6320 and sec_6330 emphasis added and by understanding the phrase appeals officer in sec_6330 and as short- hand for an officer_or_employee in the office of appeals if congress had intended to assign cdp duty to a particular rank of appeals officer it would not have added the phrase or employee and it could have used language like that which it used simultaneously in rra section where it provided that a bond issuer could appeal an adverse_ruling to a senior officer of the internal_revenue_service office of appeals emphasis added second the conference_report describing the provision does on one occasion use the designation appeals officer but almost immediately thereafter uses the designation appel- verdate 0ct date jkt po frm fmt sfmt v files tucker sheila tucker v commissioner late officer h conf rept pincite 1998_3_cb_747 emphasis added neither the statute itself nor the legislative_history shows that congress intended to ascribe any particular importance or significance to the term appeals officer we hold that for purposes of sec_6330 and an appeals officer is any officer_or_employee in the irs office of appeals to whom is assigned the task of conducting a cdp hearing under sec_6330 the statute thus does not create any positions for the per- sonnel who would perform the cdp function but rather refers to them in a most diffuse manner conducted by an officer_or_employee after the enactment of this statute it was not possible to point to a position responsible for conducting cdp hearings and to question whether the person in that position was an inferior officer instead the hearings would be con- ducted by employees yet to be designated from time to time within the office of appeals thus the mere mention of an officer_or_employee or an appeals officer in sec_6320 and sec_6330 presumes but does not establish any posi- tion in addition to sec_6320 and sec_6330 however mr tucker points to a reference to appeals officer in a provi- sion of the rra that has not been codified in the code rra section b 112_stat_768 1998_3_cb_228 provides the commissioner of internal revenue shall ensure that an appeals officer is regularly available in each state emphasis added see also s rept pincite 1998_3_cb_537 the determination of the appeals officer the determination of the appellate officer the appellate officer’s determina- tion emphasis added see powers v commissioner tcmemo_2009_229 reynolds v commissioner tcmemo_2006_192 mr tucker sets out an elaborate hypothetical circumstance intended to show the impor- tance of appeals officers in which an appeals officer could end up holding jurisdiction over the three major u s car manufacturers and thereby effectively become the united_states ‘car czar’ she could effectively end the united_states domestic automobile industry she could be in charge of the companies’ fates for years among the reasons that we are not influenced by this possibility is that it is the office of appeals and not an individual officer_or_employee that retains jurisdiction under sec_6330 the mere mention of an office in the code evidently does not establish that office or guar- antee its continuance other administratively created irs positions have been mentioned from time to time in sections of the code but have thereafter been abolished by agency restructuring and their functions delegated to other personnel see eg sec_6334 mentioning dis- trict director sec_7611 mentioning regional_commissioner for the two other uncodified references to appeals officers in the rra see supra note verdate 0ct date jkt po frm fmt sfmt v files tucker sheila united_states tax_court reports this provision however has little to do with the cdp hearing or its presiding officer_or_employee emphasis added the statute certainly does not establish or even imply a cdp hearing officer in each state that is even if the statute were read to mean that there shall be and is hereby estab- lished an irs official known as ‘appeals officer’ in each state congress would not by creating such an official establish a cdp hearing officer as mr tucker’s argument would require whatever that appeals officer in each state might be tasked with doing congress made clear in sec_6320 and sec_6330 that a cdp hearing can be staffed by an officer_or_employee emphasis added we therefore hold that the rra did not establish the posi- tion of a cdp appeals officer creation by regulation however mr tucker contends in effect that proper appointments_clause analysis must consider both statute and regulations we therefore consider whether an office might be established by the rra taken together with the regime for the office of appeals that is established in the regulations it is true that the case law does not posit a bright-line_rule that would require an explicit statutory cre- ation of an office before there can be an officer for purposes of the appointments_clause opinions of the courts of appeals for the third fifth and sixth circuits seem to tend to the contrary the administrative review board arb of the department of labor composed of three members appointed by the sec- retary of labor ‘issu es final agency decisions on questions of law and fact arising in review or on appeal’ in whistle- blower cases 423_f3d_483 5th cir quoting fed reg date the arb was created not by statute but by an order of the secretary of labor pursuant to u s c sec_301 which provides that t he head of an executive department in free enter fund v pcaob u s at ll s ct pincite breyer j dissenting justice breyer asserts explicitly that an office can be created either by ‘regulations’ or by ‘statute ’ for which he cites 124_us_303 there is no statute authorizing the secretary of the navy to appoint a pay-master’s clerk nor is there any act requiring his approval of such an appointment and the regulations of the navy do not seem to require any such appointment or approval for the holding of that position the claimant therefore was not an officer emphasis added verdate 0ct date jkt po frm fmt sfmt v files tucker sheila tucker v commissioner may prescribe regulations for the government of his department the conduct of its employees and the distribu- tion and performance of its business both the courts of appeals for the fifth circuit see willy v admin review bd f 3d pincite and the sixth circuit see holtzclaw v sec of labor 172_f3d_872 6th cir 141_f3d_625 6th cir approved the cre- ation of the arb as being within the general authority granted to the secretary of labor under u s c sec_301 analyzed the position of member on the arb under the appointments_clause and found it to be an inferior officer and held that congress by u s c sec_301 had authorized the secretary to make the appointments which satisfied the requirements of the appointments_clause similarly the appeals board_of the department of health and human services hhs composed of members appointed by the secretary of hhs resolves disputes under the child_support enforcement act u s c secs b 80_f3d_796 3d cir the appeals board was created not by statute but by regulation c f_r pt promulgated by the secretary of hhs pursuant to u s c sec_913 which provides the secretary is authorized to appoint and fix the compensation of such officers and employees and to make such expendi- tures as may be necessary for carrying out the functions of the secretary under this chapter the court_of_appeals for the third circuit approved the creation of the appeals board as being within the general authority granted to the sec- retary of hhs under u s c sec_913 analyzed the position of member on the appeals board under the appointments_clause and found it to be an inferior officer and held that congress by u s c sec_913 had authorized the sec- retary to make the appointments which satisfied the requirements of the appointments_clause pennsylvania v hhs supra pincite none of these opinions suggests that any party had argued that the positions under review were not established by law rather the parties and the courts seem to have assumed that if the positions existed then the positions were verdate 0ct date jkt po frm fmt sfmt v files tucker sheila united_states tax_court reports established by law if this assumption is correct then it would seem that any office that actually exists in the fed- eral government is arguably established by law the supreme court has not so held and the assumption is problematic in that it risks reading out of the constitution the phrase established by law if the appointments_clause would mean the same thing with or without that phrase one could argue instead that only a position created by a statute can be established by law for purposes of the appoint- ments clause if a position is created not by congress but by the executive then by definition there is no possibility that congress both created and filled that position which is the chief danger against which the clause is a safeguard however if the phrase established by law were con- strued to mean that the appointments_clause can apply only to a position expressly created by a statute then abuses could arise for example congress could take a pre-existing low-level position which had been created by the executive branch pursuant to a general authorization like sec_7804 and which was not subject_to appointment by the president or a head of a department and could invest it with significant additional power thus evading the appoint- ments clause by seeming to avoid establishing the office where such a pattern existed the courts would have to see through the subterfuge and enforce the appointments_clause mr tucker argues that the cdp provisions involve just this problem-ie that congress took the existing appeals officer position and invested it with the significant authority discussed below in part ii b of the cdp process fails however because congress has assigned the cdp hearing function not to a particular rank or title of appeals officer nor to any other identifiable office- holder but generally to the office of appeals and within it to any officer_or_employee sec_6320 sec_6330 from among the number of persons who are employed in that the argument for a defense of this position see stephen g bradbury officers of the united_states with- in the meaning of the appointments_clause op off legal counsel at olc lexi sec_3 date an analogous abuse via indirection was hypothesized in 277_us_189 when the court stated the legislature cannot ingraft execu- tive duties upon a legislative office since that would be to usurp the power_of_appointment by indirection the court did go on to observe that the case might be different if the additional duties were devolved upon an appointee of the executive id but it did not elaborate on this scenario verdate 0ct date jkt po frm fmt sfmt v files tucker sheila tucker v commissioner office as the commissioner deems proper for the adminis- tration and enforcement of the internal revenue laws sec_7804 likewise even under the regulations the cdp responsibility does not inhere in any specific office or posi- tion pursuant to the administrative arrangements of the office of appeals employees are designated to perform that cdp function but it is within the agency’s authority under sec_6330 to allocate the function as it will among its big_number settlement officers and appeals officers the appointments_clause applies only when an office is estab- lished by law but there is no office established by statute or regulation to which congress committed the cdp function b whether the cdp function could constitute an office if however a position is established by law the second question in an appointments_clause inquiry is whether that position constitutes an office of the united_states only offices are subject_to the requirements of the clause and not every position that is established by law is an office see freytag v commissioner u s pincite assuming arguendo that the cdp function prescribed under sec_6320 and sec_6330 and the regulations thereunder is committed to a position established by law we must determine whether that position could constitute an office the supreme court has articulated two essential characteristics that a position must have in order to con- stitute an office a position is an office if i it is invested with significant authority pursuant to the laws of the united_states buckley v valeo u s pincite and ii it is continuing 137_us_310 united_states v germaine u s pincite the requirements of the appointments_clause are not implicated unless an office exists freytag v commissioner u s pincite citing buckley v valeo 424_us_1 n even if the position of a non-officer employee is clearly established by law ie the duties sal- ary and means of appointment are specified by statute id pincite appointments to that position need not conform to the appointments_clause id pincite in freytag the supreme court noted that the position of special_trial_judge on this court is established by law but nonetheless stated that special trial judges need not be selected in compliance with the strict requirements of the clause if we conclude that a special_trial_judge is only an em- ployee id likewise in 204_f3d_1125 d c cir the court_of_appeals for the district of columbia circuit noted that the position of alj for the federal deposit insurance corporation is established by law but held that the position does not con- stitute an office moreover the history of internal revenue collection in the united_states is re- plete with officials whose positions were specified by statute but were not appointed pursuant to the requirements of the clause see supra pt ii c c verdate 0ct date jkt po frm fmt sfmt v files tucker sheila united_states tax_court reports united 73_us_385 whether a position possesses these characteristics and thus con- stitutes an office is determined by the manner in which congress has specifically provided for the creation of the sev- eral positions their duties and appointment thereto 252_us_512 therefore we examine the specific features of the officer_or_employee position within the cdp function to determine whether it is a continuing office invested with significant authority whether the cdp provisions created a continuing position a position is continuing if it possesses ‘tenure duration emolument and duties’ that are ‘continuing and perma- nent not occasional or temporary ’ auffmordt v hedden supra pincite quoting united_states v germaine supra pincite a position is most clearly continuing if it is permanently assigned sovereign authority that does not expire inter alia upon the passage of time or the completion of a discrete task see auffmordt v hedden supra pincite- united_states v germaine supra pincite united_states v hartwell supra pincite respondent concedes that if the cdp appeals officer is a position established by law then it is a continuing position and we therefore proceed to consider whether that position is given significant authority so that the person holding that position would be an officer ie an inferior officer rather than a non-officer employee whether the cdp hearing officer has significant authority in buckley v valeo supra pincite the supreme court held that a position invested with significant authority is an office we think that the term officers of the united_states as used in art ii defined to include all persons who can be said to hold an office under the government in united_states v germaine supra is a term intended to have substantive meaning we think its fair import is that any appointee exercising significant authority pursuant to the laws of the united_states is an officer of the united_states and must therefore be appointed in the manner prescribed by sec_2 cl of that article verdate 0ct date jkt po frm fmt sfmt v files tucker sheila tucker v commissioner in that case the supreme court examined the powers of the eight-member federal election commission fec established under the federal election campaign act of act publaw_92_225 86_stat_3 as amended by the federal elec- tion campaign act amendments of publaw_93_443 88_stat_1263 id pincite the supreme court concluded that none of the fec’s commissioners were appointed in con- formity with the clause and thus none of them were con- stitutionally permitted to exercise significant authority id pincite it then sorted the fec’s statutorily authorized powers into three categories in order to determine whether the powers in each category constituted significant authority t he commission’s powers fall generally into three categories functions relating to the flow of necessary information-receipt dissemination and investigation functions with respect to the commission’s task of fleshing out the statute-rulemaking and advisory opinions and functions nec- essary to ensure compliance with the statute and rules-informal proce- dures administrative determinations and hearings and civil suits id the supreme court held that it was constitutionally permis- sible for the unappointed commissioners to exercise their investigatory and informative powers because in so doing they were merely aiding congress in performing its legisla- tive function id pincite since congress could delegate those powers to its own committees the supreme court stated there can be no question that congress could dele- gate them to the fec by statute id however the supreme court held that it was not permis- sible for the unappointed commissioners to exercise their more substantial enforcement and interpretive powers id pincite first the supreme court held that only officers of the united_states could exercise the commissioners’ power to bring suit to enforce the act because that power is the ultimate remedy for a breach of the law and belongs to the executive-not legislative-branch id pincite second the supreme court held that only officers of the united_states could exercise the commissioners’ power to interpret the entire act through rulemaking advisory opinions and determinations-without supervision from either congress or the executive branch-because that power represents the performance of a significant govern- mental duty exercised pursuant to a public law id pincite- verdate 0ct date jkt po frm fmt sfmt v files tucker sheila united_states tax_court reports from buckley we therefore draw the general principle that only an officer may perform significant enforcement and interpretive functions see id pincite in particular the powers i to bring suit to enforce an act of congress and ii to issue regulations advisory opinions and determina- tions without supervision under an act of congress both con- stitute significant authority the supreme court has yet to fully define the term significant authority and ascertaining the test’s real meaning requires a look at the roles of the employees whose status was at issue in other cases landry v fdic f 3d pincite in the two cases most analogous to our facts the supreme court in freytag and the court_of_appeals for the district of columbia circuit in landry analyzed whether dif- ferent adjudicative positions constituted offices in freytag the supreme court faced the question whether a special_trial_judge stj of the tax_court is an inferior officer and it observed that in some matters the stj will only hear the case and prepare proposed findings and an opinion while in other matters the stj may be assigned not only to hear and report on a case but to decide it freytag v commis- sioner u s pincite in deciding that stjs are inferior officers the supreme court relied on the authority of stjs to render the final_decision of this court in some of the mat- ters that come before them see id pincite in contrast in landry v fdic supra pincite the court_of_appeals decided that aljs for the federal deposit insur- ance corporation fdic are not inferior officers both the aljs in landry and the stjs on this court ‘take testimony conduct trials rule on the admissibility of evidence and have the power to enforce compliance with discovery orders ’ id while significant authority is an essential characteristic of an office buckley v valeo u s pincite this proposition cannot be construed to mean that non-officer employees of the federal government are insignificant or trivial mr tucker suggests that treating appeals offi- cers as non-officer employees not subject_to the appointments_clause is to regard them as un- important we disagree for example military ranks reflect the same distinction between offi- cers who are appointed in compliance with the appointments_clause see u s c sec_531 and non-officers who are not however those non-officers include noncommis- sioned officers sergeants corporals and petty officers who are promoted not appointed from among enlisted personnel see eg army regulation enlisted promotions and re- ductions ch semicentralized promotions sergeant and staff sergeant sec_3_1 no one could reasonably call the role of noncommissioned officers insignificant they have command of the enlisted personnel under them and insubordination or disobedience of their commands is punishable by court-martial see u s c sec_891 thus the issue here is not wheth- er appeals officers are unimportant but whether they are officers of the united_states verdate 0ct date jkt po frm fmt sfmt v files tucker sheila tucker v commissioner quoting freytag v commissioner u s pincite however unlike the stjs the aljs lacked the power to make final decisions id pincite instead aljs file a recommended decision c f_r sec dollar_figure which the fdic’s board_of directors reviews de novo before it issues the final_decision of the agency id sec a c this lack of finality led the court_of_appeals to conclude that the aljs in question are not officers landry v fdic supra pincite this focus in landry on final decision-making power is an appropriate application of the supreme court’s earlier anal- ysis of the fec’s interpretive powers in buckley v valeo u s pincite which held that the power to interpret the act free from day-to-day supervision of either congress or the executive branch constitutes significant authority the power to make a final_decision which the supreme court described as independent authority in freytag v commissioner supra pincite is a species of the power to act without supervision see buckley v valeo supra pincite therefore a position that is invested with broad adjudicative powers like the position of stj may be an office if the incumbent can act free of supervision or has the final say within the agency see freytag v commissioner supra pincite however such a position is not an office if the incum- bent and her determinations are subject_to supervision see landry v fdic supra pincite4 mr tucker and the amicus contend that the positions of settlement officer and team manager within the office of appeals are invested with significant authority in par- ticular mr tucker posits that settlement officers and or appeals team managers holding cdp hearings are so similar to special trial judges in all ways that mattered to the supreme court in its freytag appointments_clause analysis that any differences are not of constitutional significance we disagree while settlement officers appeals officers and team man- agers can be said to possess adjudicative powers to conduct hearings and to issue determinations to resolve those hearings none possess the power to make final decisions for the irs contrary to mr tucker’s assertion that n otices of determination issued by appeals personnel after cdp hearings are final and binding on the irs determinations by settlement officers and appeals team managers are not verdate 0ct date jkt po frm fmt sfmt v files tucker sheila united_states tax_court reports final in the sense that is relevant to the appointments_clause they review only a particular collection episode-a given notice of lien or notice of proposed levy as is discussed above in part ii c a in the absence of a written_agreement with the taxpayer the office of appeals not the appeals officer retains jurisdiction to reconsider and overturn its personnel’s determinations with respect to collection action sec_6330 if mr tucker’s circumstances were to change and it became clear that he could never repay the irs nothing would prevent collection personnel from relenting or prevent the office of appeals from holding a supplemental cdp hearing and revising its personnel’s prior determination to uphold the tax_lien even determinations with respect to underlying liability by the personnel of the office of appeals are not binding on the irs and may be overturned during audit_reconsideration or overruled by the irs office_of_chief_counsel in taking litiga- tion positions or settling cases see supra part ii c b the office_of_chief_counsel not the office of appeals has authority to n egotiate or make a settlement in any case docketed in the tax_court if the determination was issued by appeals officials c f_r sec_601_106 statement of procedural rules here the office_of_chief_counsel was free to contest or settle mr tucker’s case not- withstanding the team manager’s determinations to uphold the tax_lien at issue no position within the office of appeals is invested in the cdp context with the final decision-making power that may be exercised only by an officer of the united_states for that reason settlement officers appeals officers and team managers are more analogous to the aljs in landry than to the stjs in freytag moreover non-officer aljs have the authority to conduct on the record hearings to require attendance at those hearings to administer oaths and affirmations to issue sub- poenas to rule on offers of proof and receive evidence and to order depositions u s c secs despite this authority the court_of_appeals for the district of columbia circuit held that the aljs in landry are not officers because they lack final decision-making power landry v fdic verdate 0ct date jkt po frm fmt sfmt v files tucker sheila tucker v commissioner f 3d pincite4 in contrast settlement officers appeals officers and team managers lack not only final decision- making power but also these formal powers granted to aljs under the administrative_procedure_act see c f_r sec_301_6330-1 q a-d6 proced admin regs cdp hearings are informal in nature and do not even require a face-to-face meeting id since we find persuasive the reasoning of the court_of_appeals for the district of columbia circuit in its determina- tion that aljs for the fdic do not exercise significant authority we hold that the lesser position of cdp appeals officer_or_employee within the office of appeals likewise does not exercise significant authority we therefore hold that the positions of settlement officer appeals officer and team manager are not invested with significant authority under buckley v valeo u s pincite conclusion an officer_or_employee of the irs office of appeals who conducts cdp hearings has neither a position established by law nor significant authority that is characteristic of an officer of the united_states for purposes of the appoint- ments clause without at all minimizing the importance of conducting a cdp hearing that function does not involve an authority more significant than the authority exercised by other personnel important to tax_administration whether the chief of the office of appeals their superior other high- ranking officials in the irs or many internal revenue collec- tion personnel over the past years or as significant as the authority exercised by aljs in many other agencies to survey these thousands of employees important to the administration of law and single out irs appeals officers a sec_81 the status of aljs as employees or officers of the united_states is disputed free enter fund v pcaob u s at ll n s ct pincite citing 204_f3d_1125 d c cir in landry a divided panel of the court_of_appeals for the d c circuit held that aljs for the fdic are not officers however in free enter fund v pcaob dis- senting justice breyer apparently indicates that he would hold that all aljs are officers u s at ll s ct pincite breyer j dissenting citing freytag v commissioner u s pincite scalia j concurring in part and concurring in judgment no court has held con- trary to landry and we follow it however even assuming arguendo that aljs are officers of the united_states it does not follow that cdp hearing officers are likewise officers cdp hearing officers lack not only final decision-making power but also the formal powers granted to aljs whether or not the position of alj constitutes an office of the united_states the lesser position of cdp appeals officer is not an office verdate 0ct date jkt po frm fmt sfmt v files tucker sheila united_states tax_court reports somehow requiring constitutional appointment would be unwarranted they are instead properly hired pursuant to sec_7804 under the authority of the commissioner of internal revenue to reflect the foregoing an appropriate order will be issued f verdate 0ct date jkt po frm fmt sfmt v files tucker sheila
